DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lebaschi et al. (US 20130222559).
Re claim 1, Lebaschi et al. teaches:
A card reader housing having an interior surface (FIG. 3+);
A camera mounted on a side of the car reader housing (FIG. 3 shows 307);
A mirror mounted (at an angle) near a bottom of the card reader housing (305);
A glass top (301).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebaschi et al., as discussed above, in view of Tan (US 20120147402).
Re claim 21, Lebaschi et al. is silent to a document lid and hinge as recited. 
	Tan generally teaches a lid for a card/ identification scanner (FIG. 1+).
	Prior to the effective filing date it would have been obvious to combine the teachings for protection of the glass, for blocking light, etc. As lids are known in the art for scanning and to provide expected results, their used would have been obvious to try for expected results.
Claims 22-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebaschi et al., as discussed above, in view of Takabatake et al. (US 20090153674).
Re claim 22, FIG. 4+ of Lebaschi et al. teaches a light source but is silent to non-gloss matt white interior of the housing. 
Takabatake et al. generally teaches diffusing surfaces around a light source for diffusion/ glare reduction as known in the art (paragraph [0032]+).
Prior to the effective filing date it would have been obvious to combine the teachings to try to have a glare reduction in the area surrounding the light source, for such expected results.  One would have been motivated to try a white non-gloss matte material, since a non-glass matte material will diffuse and not cause glare/ harsh reflections.  White is an obvious selection based on system constraints, aesthetics, so that the light is diffused from the matte surface and reflected (not absorbed), and thus a white matte surface is an obvious expedient to try from one of a plurality of possible surfaces, for such expected results.
Re claim 23, two light sources are taught 304a/b.
	Re claim 26, the limitations have been discussed above wherein with two LEDs  are used (304) and via claim 22 limitations.
Claim 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebaschi et al./ Takabatake et al., as discussed above, in view of Wallace, as discussed in the previous Office Action. 
Re claim 24, the teachings of Lebaschi et al./ Takabatake et al.  have been discussed above but are silent to a lens hood.
Wallace generally teaches a lens hood for cameras to reduce ambient lighting for imaging purposes (col 5, lines 45+).
Prior to the effective filing date it would have been obvious to combine the teachings for image quality using such principles.
Re claim 27, the limitations have been discussed above re claim 24.
Claims 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebaschi et al./ Takabatake et al., as discussed above, in view of Luquire (US 5570275).
	Re claim 25,  the teachings of Lebaschi et al./ Takabatake et al. have been discussed above but are silent to a light shield above the source.
Luquire teaches such limitations (FIG. 4 wherein indirect light is provided to the object to eliminate glare vi an enclosed mounting/ shield element surrounding/above the source).
	Prior to the effective filing date, it would have been obvious to combine the teachings for glare reductions.  
Re claim 28, the limitations have been discussed above re claim 25.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to the new art applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887